Citation Nr: 0118042	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-14 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for atypical chest 
pain.

4.  Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from November 1997 to October 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for 
hypertension, atypical chest pain, a personality disorder, 
and bronchial asthma. 

The veteran was previously scheduled to present oral 
testimony at a hearing before a Member of the Board in 
Washington, D.C.; however, he failed to appear for the 
scheduled hearing, thereby constituting a withdrawal of the 
request for a hearing.

In his statements on appeal the veteran has argued that 
service connection is warranted for depression.  The claim of 
entitlement to service connection for depression or any 
psychiatric disorder other than a personality disorder has 
been neither prepared nor certified for appellate review, and 
is referred to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The claims of entitlement to service connection for 
hypertension, atypical chest pain, and asthma are addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  A personality disorder was diagnosed in service.

2.  The post service VA special psychiatric examination 
conducted in December 1999 concluded in a diagnosis of 
personality disorder.

3.  A personality disorder is not a disorder recognized as a 
disability under the law for VA compensation purposes.


CONCLUSION OF LAW
The claim of entitlement to service connection for a 
personality disorder lacks legal merit.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On examination of the veteran in May 1997, prior to his 
enlistment, the psychiatric evaluation was noted as 
"normal".  The veteran reported no history of depression, 
or nervous trouble, and no treatment for any mental condition 
ever.

In September 1998, the veteran was treated for a complaint of 
crushing chest pain, on and off, for about one year.  The 
assessment include rule out panic attacks.  He was spoken to 
about a possible psychiatric consult to rule out panic 
attacks.  

In October 1998, the veteran was again treated for symptoms 
of chest pains.  A psychiatric consult was to scheduled to 
rule out a panic disorder.  

In a November psychiatric assessment, the veteran related a 
right sided chest pain as far back as 2 years that had 
apparently worsened since enlistment.  The psychiatrist noted 
in summary that the veteran had panic like episodes over the 
past year or so, and that there was no evidence of a mood 
disorder but a possible medical etiology needed to be 
considered.  




In a February 1999 letter from the commanding officer at the 
Battalion Aid Station, it was recommended that the veteran, 
who had been recently transferred there as a hospital aide, 
be administratively separated from the U.S. Navy due to his 
physical condition.  

In April the veteran was evaluated for complaints of 
increasing stress levels at work.  He stated that he was 
being taken advantage of, and not treated with respect by his 
coworkers.  The assessment was of a work related problem, 
rule out personality disorder with passive-aggressive traits.  

A May mental health department record shows that the veteran 
continued to have occupational stressors.  He had worked in 
three different medical clinics in recent months, and noted 
his biggest problems were an inadequate knowledge base and 
his accent which interfered with this work.  He noted that he 
might be facing an administrative separation, but would like 
to remain in the Navy if he could change his rating.  The 
assessment was of an adjustment disorder.  

In June, the veteran was seen in the emergency department 
indicating that he felt like hurting himself.  He was 
referred for a psychiatric consultation.  The consultation 
report noted increased stress at work due to a disciplinary 
action as a result of his unexcused absence resulting in his 
being placed on restriction and given extra duty.  This led 
to expressions of suicidal ideation which prompted the 
emergency room visit.  On mental status examination, he was 
calm and cooperative and denied any suicidal ideation.  The 
diagnoses were (1) rule-out somatoform disorder and (2) 
avoidant traits versus personality disorder.  

The veteran continued to have trouble at work, and several 
days later was seen again in the emergency department.  He 
indicated a desire to remain on active duty, but threatened 
suicide if returned to his current workplace.  He stated that 
he would not kill himself if he were offered an 
administrative discharge for personality disorder.  

He added that his chest pain increases markedly with exercise 
or stress, and seemed likely mediated or exacerbated by 
anxiety.  He was recommended for administrative separation 
due to a personality disorder.  His specific diagnosis was 
noted as personality disorder, not otherwise specified, with 
avoidant, schizotypal, passive-aggressive and paranoid 
traits.

In September 1999, the veteran underwent a separation 
examination.  Although clinical evaluation of the veteran was 
normal, except for identifying skin marks, the veteran listed 
15 items under his past/current medical history with 
explanation for each, to which the examining physician 
provided commentary.  Regarding his chest pain, the veteran 
stated that he started having chest pain in boot camp, which 
grew worse.  The examiner noted that the veteran's extensive 
cardiac and pulmonary work up for chest pain was negative, 
that the chest pain was non cardiac, possibly secondary to 
costochondritis/muscle wall/asthma exacerbation, anxiety or 
panic attacks.  With regard to depression or excessive worry, 
the veteran stated that he suffered from depression for about 
a year because of his medical conditions and occupational 
problems.  The examiner noted that the veteran was diagnosed 
with a personality disorder.  

The veteran was discharged in October 1999.  Under the 
narrative reason for his separation on his discharge paper is 
listed personality disorder.  

VA conducted a special psychiatric examination of the veteran 
in December 1999.  The examiner noted that the information 
for the examination came from the veteran "who was not an 
entirely reliable or forthcoming informant" as well as a 
review of the claims file.  The examiner then wrote that the 
veteran became concerned about his medical conditions that 
had been in existence prior to his enlistment and when he did 
not get the medical care from the military that he thought 
was appropriate, he went AWOL (absent without leave) and was 
charged with unauthorized absence.  He then perceived his 
supervisors to be picking on him and he developed further 
problems.  He was diagnosed at the time with a personality 
disorder.  



The examiner indicated that there was no Axis I diagnosis, 
and his Axis II diagnosis was personality disorder, not 
otherwise specified.  His currently global assessment of 
functioning was 80.  Finally, the examiner noted that the 
veteran's complaints appeared strongly motivated by secondary 
gain.  

In a July 2000 substantive appeal, the veteran presented 
additional argument.  He stated that he was principally 
diagnosed during service with depression, but this was 
eventually summed up as a personality disorder.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2000).  

The VA General Counsel has held that service connection may 
not be granted for a congenital or developmental defect, 
although service connection may be granted for a disability 
which is shown by the evidence to have resulted from a defect 
which was subject to a superimposed disease or injury during 
service.  See VAOPGCPREC 82-90; see also 38 C.F.R. § 3.306.  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. 3.303(c); 4.9 
(2000)

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102 (2000).


Analysis

Notice and Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  Among other things, this law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to notice and the duty to assist.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the new law, the Secretary is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103A(a)).  As part of 
the assistance provided above, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

In this case the RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the service medical records, and they appear 
to be complete.  The veteran has not indicated postservice 
treatment for the claimed disorder.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(c)).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

In this case, the veteran underwent VA examinations and 
testing in December 1999, and January 2000.  The reports of 
these examinations have been obtained and are associated with 
the claims folder.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).

Inasmuch as the Board is satisfied that the RO has met the 
notice and duty to assist requirements of the new law, and 
that all relevant facts have been adequately developed to the 
extent possible, no further assistance to the veteran is 
necessary to comply with notice and duty to assist 
requirements mandated by the VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  

The Board also finds that the veteran is not prejudiced by 
its consideration of his claim on the merits without 
remanding it to the RO.  As set forth above, VA has already 
met all obligations to the veteran under the new law.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  Thus, a remand for further 
adjudication by the RO would only serve to delay resolution 
of the veteran's claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Service Connection

The medical evidence of record shows that the veteran was 
pertinently diagnosed in service with a personality disorder.  
The December 1999 VA special psychiatric examination listed a 
personality disorder as his only psychiatric disorder, and 
specifically indicated that there were no other Axis I 
diagnoses.  

It is noted that prior to service, the veteran attended 
nursing school, and became a licensed certified nursing aid, 
and during service he was a field medical technician; 
however, it is neither claimed nor shown that he has training 
or expertise in diagnosing mental disorders.  The record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or etiology competent.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits for veterans.  38 C.F.R. §§ 3.303(c), 4.9 (2000); 
Beno v. Principi, 3 Vet. App. 439 (1992).  

The law is controlling on this matter.  Sabonis v. Brown, 6 
Vet. App. 426 (1994) (holding that where there is a lack of 
entitlement under the law or a lack of legal merit, the claim 
should be dismissed)..


ORDER

Service connection for a personality disorder is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims files on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time with respect to the claims of service 
connection for asthma, atypical chest pain, and hypertension.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (published at 57 Fed. Reg. 49.747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board's review of the evidentiary record discloses that 
while the veteran has been examined by VA as to the post 
service status of asthma, chest pain, and hypertension, no 
opinion has been rendered as to any aggravation of any of 
these disorders at issue for which service connection is 
claimed.  The record is clear in showing pre-service 
symptomatology associated with the foregoing claimed 
disorders.  Additionally, it is well to note that the stress 
test afforded the veteran by VA in January 2000 resulted in a 
finding of borderline positive for ischemia.  The entire 
cardiopulmonary clinical record has not been properly 
evaluated by a medical specialist(s) with respect to the 
claim of entitlement to service connection for the disorders 
at issue.

The Board is of the opinion that formal examination of the 
veteran by a medical specialist(s) in the field of 
cardiopulmonary medicine would materially assist in the 
adjudication of the remaining claims on appeal.

Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his 
hypertension, chest pain, and asthma.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).


3.  Following the above, the RO should 
arrange for a VA special cardiopulmonary 
examination(s) by a specialist(s) in 
cardiopulmonary diseases, including on a 
fee basis if necessary.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

The examiner(s) must address the 
following medical issues:

(a) Does the veteran currently have any 
hypertensive cardiovascular disease 
and/or pulmonary disease, or chronic 
disease manifested by chest pain, and if 
so, what is its/their nature(s)?

(b) Are any of the diseases identified on 
examination related to service on the 
basis of incurrence, and if existing 
prior to service, was/were any of the 
identified diseases aggravated by 
service?

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of service 
connection for asthma, atypical chest 
pain, and hypertension.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) may adversely 
affect the outcome of his claims for service connection.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

